DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because line 6 of the abstract contains an unknown symbol between “1” and “4”.  Correction is required.  See MPEP § 608.01(b).


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “in particular one subframe”.  Examiner assumes this is a typographical error and Applicant intended to claim “in a particular one subframe”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the N display data pixels”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 previously recites “blocks of N pixels”, and thus it is unclear to which of these blocks of N pixels the N display data pixels is referring.
	Claim 1 further recites “transmit processing data with an amount of data of 1/N pixels to the display panel in N subframes”, as well as “in a subframe other than the particular one subframe of the N subframes, data signals based on the processing data supplied from the data processing unit are provided in a predetermined order into N-1 panel pixels included in the one block”.  These limitations appear to be contradictory.  Applicant claims 1/N pixels worth of data is transmitted in a total of N subframes.  However, Applicant also claims that within a single subframe, data is provided into N-1 pixels within a block of pixels.  It is unclear how only 1/N pixels worth of data can equate to N-1 pixels.  For example, for N=4, Applicant has claimed that 4 subframes combined provide a total amount of data of ¼ pixels, while also claiming that a single subframe provides data to 3 different pixels.
	The scope of the claimed subject matter cannot be determined by on of ordinary skill in the art, and thus claim 1 is indefinite.  Claims 2-8 are similarly rejected by virtue of their dependency upon claim 1.
	Further, claims 2 and 3 recite “the N pieces of display data pixel”.  This phrase is grammatically unclear and also lacks proper antecedent support, as no N pieces are previously claimed.
	Further, claim 4 recites “the overflowing or underflowing portion”.  This limitation also lacks proper antecedent support, as no portions are previously recited.  Additionally, claim 4 recites “a next frame of the one frame”.  This phrase is grammatically unclear.
	Further, claim 6 recites “a subframe other than the particular one subframe”, and this limitation appears to be contradictory to the limitations of claim 1 as discussed above.  Additionally, claim 6 recites “each frame”.  This limitation also lacks proper antecedent support, as only a single frame is previously recited, and thus it is unclear what is meant by “each frame”.
	Further, claim 7 recites “the data signal”.  This limitation also lacks proper antecedent support.  Claim 1, from which claim 7 depends, recites “data signals” are supplied both “in particular one subframe” and “in a subframe other than the particular one subframe”, and thus it is unclear to which of these plural data signals “the data signal” is referring.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley (US 2015/0091932).

	Regarding claim 1, Buckley discloses a display system, comprising: a display panel having panel pixels partitioned into blocks of N pixels corresponding to a in vertical direction × b in a horizontal direction, where N=a × b, one of a and b being an integer equal to or greater than 1, and another of a and b being an integer equal to or greater than 2 (abstract, fig. 1, figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 64-70, ¶ 93-103, image frame divided into, e.g., two-dimensional blocks of pixels);
	and a data processing unit configured to partition display data pixels in one frame into blocks of N pixels corresponding to a in vertical direction × b in a horizontal direction, perform predetermined processing on display data of the N display data pixels, and transmit processing data with an amount of data of 1/N pixels to the display panel in N subframes (fig. 1, figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 64-70, ¶ 93-103, microprocessor 316 with control logic 400; image frame divided into, e.g., two-dimensional blocks of pixels),
	wherein in particular one subframe of the N subframes, data signals based on processing data supplied from the data processing unit are provided to N panel pixels included in one block (figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 64-70, ¶ 93-103, common composite color intensity value given by minimum intensity value for all pixels in a block loaded into all display elements in the pixel block simultaneously),
	and in a subframe other than the particular one subframe of the N subframes, data signals based on the processing data supplied from the data processing unit are provided in a predetermined order into N−1 panel pixels included in the one block (figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 51, field sequential color method with alternating color subframes disclosed; see also ¶ 64-70, ¶ 81-92, each subframe corresponds to a particular time slot in a time division gray scale image output sequence; see also ¶ 93-103).

	Regarding claim 2, Buckley discloses wherein the data processing unit, in the particular one subframe, transmits display data, of the N pieces of display data pixel, having a minimum gray scale level, as the processing data (figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 64-70, ¶ 93-103, common composite color intensity value given by minimum intensity value for all pixels in a block loaded into all display elements in the pixel block simultaneously).

	Regarding claim 3, Buckley discloses wherein the data processing unit, in the particular one subframe, calculates an average value of gray scale levels of the N pieces of display data pixel, and transmits the average value as the processing data (figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 64-70, ¶ 93-103; see also ¶ 109, e.g., mean of the composite color intensity values of all pixels in the pixel group determined).

	Regarding claim 4, Buckley discloses wherein the data processing unit, when an overflow or an underflow occurs in a last subframe among N subframes in one frame, allocates the overflowing or underflowing portion in a last subframe of a next frame of the one frame (figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 64-70, output sequence including number, order, timing, and weight of subframes is configurable; see also ¶ 81-92, updated set of component color subfields is derived; see also ¶ 93-103).

	Regarding claim 5, Buckley discloses wherein the particular one subframe is a first subframe of the N subframes (figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 64-70, output sequence including number, order, timing, and weight of subframes is configurable; see also ¶ 81-92, ¶ 93-103).

	Regarding claim 6, Buckley discloses wherein an order in which the data signals are provided to N−1 panel pixels included in the one block in a subframe other than the particular one subframe varies for each frame (figs. 3-4, figs. 7-9, see ¶ 35-38, ¶ 64-70, output sequence including number, order, timing, and weight of subframes is configurable; see also ¶ 81-92, ¶ 93-103).

	Regarding claim 7, Buckley discloses wherein the display panel includes a storage unit configured to store the processing data, and is configured such that the data signal is provided to a corresponding panel pixel based on the processing data stored in the storage unit (figs. 3-4, frame buffer 308, see ¶ 64-70, memory directly associated with microprocessor disclosed; see also ¶ 91, ¶ 125-127).

	Regarding claim 8, Buckley discloses wherein the display panel includes a decoder configured to identify the N subframes and transmit a result of the identification to the data processing unit (figs. 3-4, see ¶ 64-70, ¶ 81-92, code word lookup table used to generate subframes; ¶ 93-103).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ochi (US 2008/0018559)
Lee et al. (US 2007/0200807)
Kawase et al. (US 6,559,855)
Shigeta (US 6,091,398)
Takahashi et al. (US 5,828,362)
Coelho et al. (US 5,666,137)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626